        Case 1:18-cv-03501-JGK Document 220 Filed 03/04/19 Page 1 of 1




                                                                         Jeffrey Alexander
                                                                                    Partner
                                                                   212-484-9866, ext. 7415
                                                         jalexander@piercebainbridge.com
Via ECF

March 4, 2019

The Honorable John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Democratic National Committee v. Russian Federation (1:18-cv-03501-JGK)

Dear Judge Koeltl:

       This firm represents George Papadopoulos in the above-entitled matter. In the Court’s
October 3, 2018 scheduling Order (ECF No. 181), the Court allowed 15 pages to each defendant
beyond the 50 pages for a joint defendants’ memorandum of law in support of a motion to
dismiss the Second Amended Complaint.
       On January 17, 2019, Plaintiff filed a Second Amended Complaint, adding 63
paragraphs to their previous pleading, including two newly-alleged RICO predicate acts related
to Mr. Papadopoulos’s 2017 conduct. We respectfully request the Court to allow counsel for
Mr. Papadopoulos to submit a memorandum 26 pages long in connection with his motion to
dismiss the Second Amended Complaint.

       Thank you for your consideration.

                                            Very truly yours,

                                            /s/ Jeffrey Alexander
                                            Jeffrey Alexander
                                            Pierce Bainbridge Beck Price & Hecht LLP
                                            20 West 23rd Street, Fifth Floor
                                            New York, NY 10010
                                            (212) 484-9866, ext. 7415
                                            jalexander@piercebainbridge.com
                                            Counsel for Defendant George Papadopoulos


cc: Counsel of Record (via CM/ECF)


      20 West 23rd Street, Fifth Floor New York, NY 10010 I piercebainbridge.com

        Los Angeles            New York              Boston        Washington, D.C.
